Citation Nr: 9905781	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  98-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted which 
would justify ordering the revocation of the forfeiture of 
all rights, claims and benefits pursuant to 38 U.S.C. 
§ 1103(a) (currently § 6103(a)) which was declared against 
the appellant in 1958.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant is the remarried (perhaps twice remarried) 
widow of a deceased veteran, who was in beleaguered status 
from December  8, 1941 to April 9, 1942, and was then a 
Prisoner Of War of the Japanese Imperial forces in the 
Philippines until his death on May 25, 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
from recent rating decisions by the Manila Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The appellant applied in 1948 for Death Compensation 
benefits as the unremarried widow of the veteran.  

2.  She was initially awarded Death Compensation benefits 
based, in part, on evidence obtained and submitted on her 
behalf in 1948-51 which stated that, since the veteran's 
death in 1942, she had neither remarried nor lived openly 
with another man as his wife.  

3.  It was subsequently established, and the appellant does 
not dispute, that she lived openly with another man as his 
wife from 1943 until his death in 1947, and that she then 
married another man in September 1947 and lived with him 
until his death in 1952.  


4.  In August 1958, the appellant was notified that she had 
forfeited all rights, claims and benefits under the laws 
administered by VA because she had filed false and misleading 
evidence in order to obtain VA death benefits to which she 
was not legally entitled; she did not appeal that 
determination.  

5.  In March 1971, the forfeiture declared against the 
appellant was reviewed by VA and continued.  

6.  Previous attempts by the appellant to reopen her claim 
seeking VA death benefits as the surviving spouse of the 
veteran were denied in October 1971, January 1973, and 
September 1979.  

7.  Evidence received since September 1979 is cumulative of 
evidence previously considered by VA.  


CONCLUSION OF LAW

New and material evidence has not been submitted which would 
justify ordering the revocation of the forfeiture of all 
rights, claims and benefits declared against the appellant in 
1958.  38 U.S.C.A. § 7105(c) (formerly § 3305), 6103 (West 
1991 & Supp. 1998); Veterans Administration Regulation 1008 
(Jan. 1, 1958 - Dec. 31, 1958); 38 C.F.R. §§ 3.104, 3.156, 
3.900 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant applied for and was awarded Death Compensation 
benefits as the unremarried widow of the veteran, effective 
in December 1950.  In order to obtain these benefits, the 
appellant obtained and submitted on her behalf in 1948-51 
evidence which asserted that, since the death of the veteran 
in 1942, she had neither remarried nor lived openly with 
another man as his wife.  This evidence was essential in 
order to establish her status as a proper claimant for Death 
Compensation benefits under the laws in effect at that time.  

It was subsequently established, and the appellant still does 
not dispute, contrary to her assertions at the time and the 
evidence submitted on her behalf in support of her claim for 
Death Compensation benefits, that she openly lived with 
another man (Marcelo) as his wife, to whom she bore one 
child, from 1943 until his death in 1947.  She then married 
another man (Celestino) in September 1947 with whom she lived 
until his death in 1952.  She was married to this man when 
her initial application for Death Compensation benefits was 
completed and filed with VA in 1948.  

After the death of her second husband in 1952, the appellant 
has admitted that she openly lived with still another man 
(Rufino), by whom she bore two more children.  She has always 
contended, however, that she was never considered by the 
public to be his wife since the whole village knew he was 
married to someone else.  There is also reference to a third 
husband (Cirilo), who died apparently in July 1971 (see 
appellant's letter to the RO dated December 6, 1972 with 
attached Certificate of Death).  

In August 1958, it was held by the VA Board on Waivers and 
Forfeitures that the appellant had forfeited all rights, 
claims and benefits under the laws administered by VA because 
she had filed false and fraudulent evidence in connection 
with her February 1948 claim for Death Compensation benefits.  
This decision was fully in accordance with the evidence then 
of record and with the controlling law and regulations in 
effect at that time, particularly 38 U.S.C. 
§ 1103(a)(currently § 6103(a)).  The appellant does not now 
assert that this determination was in any way erroneous.  

The appellant was informed of the forfeiture decision, and of 
her appellate rights, by letter dated August 28, 1958, and 
she did not initiate a timely appeal from that determination, 
which has now become administratively final.  38 U.S.C. 
§ 3305 (currently § 7105(c)); VA Regulation 1008 (Jan. 1, - 
Dec. 31, 1958).  Any forfeiture in effect prior to January 1, 
1959 will continue to be a bar to the award of VA benefits on 
and after January 1, 1959.  38 C.F.R. § 3.900(b)(1) (1998).  

In approximately 1970, the RO received and incorporated into 
the claims file a copy of a January 1969 decision by a 
Philippine court which acquitted the appellant of criminal 
charges in connection with her fraudulent claim for VA death 
benefits.  

The August 1958 forfeiture determination was reviewed and 
confirmed in March 1971 by the VARO in Washington, D.C., and 
the appellant was informed officially by letter at that time 
that she had no entitlement to VA death benefits.  

Subsequent attempts by the appellant to reopen her claim for 
VA death benefits were denied by the Washington RO in October 
1971, January 1973, and September 1979.  While letters 
addressed to the appellant on each of these occasions did not 
specifically recite the evidence reviewed by the Washington 
RO in connection with each such attempt to reopen her claim, 
such specificity was not required at the time and RO silence 
on this point cannot be taken as showing a failure to 
consider all relevant evidence of record.  Eddy v. Brown, 
9 Vet. App. 52, 58 (1996).  

Since September 1979, the appellant has submitted a VA Form 
21-534, dated in June 1997, which includes a statement by her 
that her "paramour" (Rufino) died sometime in April 1965.  
Such evidence is cumulative since the appellant had 
previously informed VA of the circumstances of her 
relationship with this individual, and the fact of his death 
in the 1960s is of no significance concerning the previous 
forfeiture determination made by VA.  
Subsequently, the appellant submitted a copy of the 
Certificate of Death pertaining to Rufino, together with a 
copy of his Certificate of Marriage to another woman.  This 
evidence is likewise cumulative of facts previously known to 
and considered by VA in rejecting the appellant's prior 
attempts to reopen her claim.  The appellant indicated in the 
accompanying transmittal letter, dated in June 1998, that she 
firmly believed that the death of this man entitled her to a 
restoration of her VA death benefits, which was, in fact, 
legally inaccurate.  She repeated this legally erroneous 
argument in her substantive appeal (VA Form 9, dated in 
August 1998).  

The appellant has submitted no new evidence which would even 
tend to establish that her initial 1948 claim for VA death 
benefits was not accompanied by fraudulent and misleading 
evidence which had been deliberately submitted by her or 
agents acting on her behalf in order to obtain VA benefits to 
which she was not, at that time, legally entitled; or that 
the forfeiture declared against her in 1958 should be 
revoked.  As previously mentioned, she has not specifically 
alleged any error in the 1958 forfeiture determination.  

Once there has been an administratively final denial of a 
claim, whether by the Board or by an RO, a claimant must 
submit new and material evidence in order to have VA reopen 
the claim and review the former disposition of that claim.  
38 U.S.C.A. § 5108.  If the claim is reopened, then VA shall 
next determine if the claim is well-grounded pursuant to 
38 U.S.C.A. § 5107(a); and, if so, shall next evaluate the 
claim on the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1998) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
recently received the endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In order to reopen a previously denied 
claim, new and material evidence must also have been secured 
since the last final disallowance of the claim.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

In the present case, the evidence received since the last 
final disallowance of the claim in September 1979 merely 
tends to establish that a man with whom the appellant 
previously admitted being intimate (beginning approximately 
in 1952) had died in the 1960s, and that he had been married 
to another woman.  Neither of these facts are new, and they 
have previously been considered in evaluating the appellant's 
various earlier attempts to reopen her claim for VA death 
benefits.  However, the fact remains the she forfeited all 
rights to those benefits by reason of the false and 
fraudulent evidence she filed or caused to be filed in 
connection with her initial claim.  The evidence submitted by 
her since September 1979 does not establish that the 
forfeiture declared against her in 1958 was erroneous or 
should otherwise be revoked.  Without such evidence, her 
claim cannot be reopened and reconsidered on the merits.  



	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 
